Citation Nr: 1435971	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-15 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1953 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

On his substantive appeal, the Veteran requested a Travel Board hearing.  He was scheduled for a Travel Board hearing on July 15, 2014, but did not appear at his hearing or request to reschedule the hearing.  Accordingly, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's appeal.

Initially, the Board notes that there are outstanding private treatment records that have not been associated with the claims file.  In statements in support of claim received in March 2011, the Veteran identified several private treatment providers who had treated his bronchitis.  The Board notes that those treatment records have not been requested or otherwise associated with the claims file.  Accordingly, the outstanding private treatment records must be obtained and associated with the claims file.

Additionally, the record indicates that a VA examination was not performed in connection with the Veteran's claim.  VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In a statement in support of claim received in March 2011, the Veteran reported that since 1953 he has gotten bronchitis every time the seasons change.  Additionally, in a February 2011 letter, K. M. P., Advanced Practice Nurse, Board Certified, stated that she had treated the Veteran for respiratory diseases, including bronchitis.  Although the Veteran's service treatment records (STRs) do not note a diagnosis or treatment for bronchitis, STRs dated in October 1957 indicate that he was treated for a cold and dry cough.  Additionally, on his February 1953 enlistment and November 1960 transfer to "CL II," United States Marine Corps Reserves, reports of medical history, the Veteran indicated that he had previously had whooping cough.  In light of the STRs, the Veteran's assertions of ongoing intermittent bronchitis, and K. M. P.'s letter, the Board finds that a VA examination is warranted to assess whether the Veteran has a respiratory disorder and if so, whether it is etiologically related to active service.  See McLendon, 20 Vet.  App. at 83; 38 C.F.R. § 3.159(c) (4) (2013).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment of a pulmonary abnormality by a private health care provider, to include Dr. Clark, Dr. Deylelte, Dr. Yu, Dr. Kind, Dr. Forrester, the Community Medical Center in Toms, New Jersey, Ocean Medical Center, Meridian Rehabilitation Center, Health South Medical Center, Point Pleasant Hospital, and Brick Hospital.  If private records are identified, the AOJ must make two requests for the records or make a finding that the records do not exist or a second request would be futile.  The Veteran should be properly notified of any non-response/negative response.  See 38 C.F.R. § 3.159(e) (2013).

2.  Obtain and associate with the record all VA treatment records dated from June 2011 to present from the VA medical center in East Orange, New Jersey, along with records from all associated outpatient clinics.   

3.  Provide the Veteran a VA examination to determine the nature, extent, and etiology of any respiratory disorder, to include bronchitis.  The examiner should opine as to whether it is at least as likely as not (i.e. is there a 50/50 chance) that any diagnosed respiratory disorder was incurred in or due to the Veteran's active duty service.  

The examiner should address the October 1957 service treatment records indicating that the Veteran was treated for a cold and dry cough.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



